                                                                              USDCSDNY
                                                                              DOCUMENT
    UNITED STATES DISTRICT COURT                                             ELECTRONICALLY FILED ·
    SOUTHERN DISTRICT OF NEW YORK                                            DOC#:- - - - - - r : - - + - - . . - - -
    -------------------------------------------------------------- X         DATE FILED: {-)_}{3;/ [ "\
    MATTHEW MAROTTO on behalf of himself, all                                                      •          I
                                                                                                                   I
    others similarly situated, and the general public,
                                                                       ORDER DENYING MOTION
                                           Plaintiff,                  FOR CLASS CERTIFICATION
                -against-
                                                                       18 Civ. 3545 (AKH)
    KELLOGG COMPANY, KELLOGG USA INC.,
    KELLOGG SALES COMPANY, PRINGLES
    LLC, and PRING LES MANUFACTURING CO.,

                                          Defendants.
 -------------------------------------------------------------- X
ALVIN K. HELLERSTEIN, U.S.D.J.:

                   Plaintiff Matthew Marotto, a chef with training in molecular gastronomy, filed

this action against Defendants Kellogg Company, Kellogg USA Inc., Kellogg Sales Company,

Pringles, LLC, and Pringles Manufacturing Co., alleging that Defendants, makers and marketers

of Pringles Salt and Vinegar crisps (or, "Pringles"), label Pringles packaging in a way that misled

Marotto and other New York consumers into wrongly believing that Pringles contain no artificial

ingredients. The Complaint seeks relief under, inter alia, New York deceptive business practices

law, N.Y. Gen. Bus. L. § 349, New York false advertising law, id. at§ 350, and various common

law theories. Plaintiff now moves to certify a class of all persons who bought Pringles in New

York on or after April 1, 2012. See ECF No. 39, at 1. Plaintiffs motion is denied.

                                              Factual Background

                   Defendants make and market Pringles, the familiar potato crisp snack that comes

in a tubular container featuring a mustachioed mascot. See Compl., ECF No. 1, at ,r,r 1, 17-19. 1




1
 The facts presented herein derive from the Complaint, testimony given by Marotto at his October 21, 2019
deposition, and sworn declarations submitted by the parties.
Pringles come in several flavors, including the flavor at issue in this matter: "Salt & Vinegar." 2

See id. Pringles cost under $3.00 per can. See id. at ,r 65.

                 Between April 2012 and the present-the class period proposed by Marotto, see

ECF No. 39, at ,r 1-Pringles were sold under twenty different labels. See ECF No. 49, at~ 2.

Of these twenty label iterations, four include the text: "No Artificial Flavors":


                                :11:s
                                 . ,.,
                                :aon
                                .porenvase
                                 nidades)
                                (a, s•         I
                                        Per can/
                                      porenvase

                                 370
                                 %DV*/%VD'
                                !2g       28o/o
                                ig        30o/o
                                lg
                                1mg    0%
                                140mg 19o/o
                                IOL 1§1.
                                ~g   6~
                                lg    i



See id. at ,r,r 3-5 (square around the language added); ECF No. 49-1; ECF No. 49-2. The parties

agree that every version of Pringles labeling lists all of the product's ingredients.

                 Plaintiff Marotto attended the French Culinary Institute ("FCI") in Manhattan.

Marotto Dep., ECF No. 49-3, at 16:14-15. As he stated at his deposition, FCI is the "number one

culinary institute in the United States." Id. at 16:15-16. Marotto graduated from FCI with a

focus in "classic pastry arts," and in furtherance of his studies completed courses in "molecular

gastronomy," a subject which involves understanding, inter alia, the role of chemical processes




2My references hereinafter to "Pringles" are references to "Pringles Salt & Vinegar chips," unless I note
otherwise.

                                                       2
m cmsme. Id. at 16: 19-1 7 :23. During his tutelage at FCI, Marotto had the opportunity to train

under distinguished chef-specialists in molecular gastronomy. See id. at 18: 10-17.

               Since graduating from FCI, Marotto has competed on televised cooking shows, id.

at 18:18-20; worked as an executive pastry chef, id. at 18:15-17; been employed in research and

development for a number of culinary businesses, id. at 19:23-20:2; and started a "cryogenic ice

cream" company that specializes in using liquid nitrogen to rapidly freeze ice cream, id. at 32: 19;

see https://www.cryocreamcorp.com (last visited Nov. 27, 2019) ("A true avant-garde chef, Matt

[Marotto] is renowned for his mastery of molecular gastronomy."). Marotto explained in his

testimony that he "wouldn't have been able to be employed unless [he] had an extreme amount

of knowledge" in nutrition and molecular gastronomy. Id. at 20:7-9.

               Marotto testified to having eaten Pringles of various varieties "more or less

continuously" since childhood. Id. at 53:17-18. During most of the ten years preceding this

action, Marotto stated that he became partial to the "Salt & Vinegar" flavor, buying Pringles of

this type every two-to-three weeks, see id. at 55:4-15. Marotto testified at some length about the

importance to him-particularly in the couple of years immediately predating this action-of

purchasing only natural, high-quality ingredients. He stated that "[p]rice isn't really a concern"

to him, and that he does not "really care about money," so long as he has "something that's

decent or it's good quality." Id. 44:24-45:3, 51:12-13. In the interest of eating "exclusively

organic food," Marotto testified that he never buys packaged food of any kind, and "even

make[s] [his] own pasta." Id. at46:11-13, 51:19-52:3.

               Unfortunately, for Marotto, once he popped, the fun did, ultimately, stop. In early

March 2018, Marotto was told by his wife-who, as discussed infra, is an attorney at one of the

law firms seeking to represent the instant putative class, see id. at 31 :22-32:5; ECF No. 39-that



                                                 3
Pringles contain artificial flavors despite the label saying "No Artificial Flavors." Compl. at

,r 66; Marotto Dep. at 60:4-24.   The Complaint identifies the two offending artificial flavors as

"sodium diacetate" and "malic acid." CompI. at ,r 21. As is disclosed on all versions of its

labeling, Pringles are made up of "2% or less" of these two flavorings. ECF No. 49, at ,r 6; see

ECF Nos 49-1, 49-2. Marotto filed suit shortly thereafter.

                                        Procedural History

               In April 2018, Marotto filed a class action on behalf of Pringles consumers,

alleging that Defendants falsely indicated through Pringles' labeling that the chips contain no

artificial flavors, when in fact the chips do contain such flavors. See Compl. at, 4. Marotto

brought claims for deceptive trade practices, N.Y. Gen. Bus. L. § 349; false advertising, N.Y.

Gen. Bus. L. § 350; negligent misrepresentation; intentional misrepresentation; breach of express

warranty; and breach of the implied warranty of merchantability. In November 2018, I denied

Defendants' motions to transfer or stay the case, but granted their motion to dismiss Marotto's

claim for breach of implied warranty, and held separately that Marotto lacks standing to pursue

injunctive relief. See generally ECF No. 29.

               In June 2019, Marotto moved to certify a class pursuant to Federal Rule of Civil

Procedure 23(b)(3). See ECF No. 39. Marotto's proposed class is defined in relevant part as

follows: "All persons who purchased Pringles Salt and Vinegar chips ... in the state of New

York, for personal or household use, and not for resale, on or after April 1, 2012." Id. at ,r 1.

Defendants filed a memorandum opposing certification. See ECF No. 48.

                                             Discussion

               Under Federal Rule of Civil Procedure 23(a), "the prerequisites for maintaining a

class action are numerosity, commonality, typicality, and adequacy ofrepresentation." Ruffo v.



                                                  4
Adidas America Inc., No. 15-cv-5989, 2016 WL 4581344, at *1 (S.D.N.Y. Sept. 2, 2016). If an

action "satisfies those prerequisites, it may be certified if it also satisfies one of the three parts of

Rule 23(b)." Id. Rule 23(b)(3), under which Plaintiff here seeks certification, provides that a

        class action may be maintained if Rule 23(a) is satisfied and if ... the court finds
        that [1] questions oflaw or fact common to class members predominate over any
        questions affecting only individual members, and [2] that a class action is superior
        to other available methods for fairly and efficiently adjudicating the controversy.

Fed R. Civ. P. 23(b)(3). As a '"general matter, the Rule 23(b)(3) predominance inquiry tests

whether proposed classes are sufficiently cohesive to warrant adjudication by representation."'

Weiner v. Snapple Beverage Corp., No. 07-cv-8742, 2010 WL 3119452, at *5 (S.D.N.Y. Aug. 5,

2010) (quoting Brown v. Kelly, 609 F.3d 467,476 (2d Cir. 2010)). This entails asking whether

the issues raised are "subject to generalized proof' or "only to individualized proof." Brown,

609 F.3d at 483 (quotation marks omitted).

                 Contrary to Marotto's assertion that evaluation of class certification motions is

restricted to the contents of the complaint,3 well-worn precedent provides that

        [i]n evaluating whether Rule 23's requirements are met, the Court conducts a
        "rigorous analysis," probing whether the plaintiffs have "in fact" proven each of
        the requirements. Comcast Corp. v. Behrend, 569 U.S. 27, 33 (2013) .... The
        Court must look "behind the pleadings," even if such an inquiry "overlap[s] with
        the merits of the plaintiffs' underlying claim," and determine if the plaintiffs have
        demonstrated the Rule 23 requirements by a preponderance of the evidence. Id.

Ruffo, 2016 WL 4581344, at *2; see Brown v. Kelly, 609 F.3d 467,476 (2d Cir. 2010) ("In

evaluating a motion for class certification, the district court ... must resolve material factual




3 For example, Marotto quotes Eisen v. Carlisle & Jacquelin, 417 U.S. 156 (197 4) for the proposition that

"[ w]e find nothing in either the language or history of Rule 23 that gives a court any authority to conduct a
preliminary inquiry into the merits of a suit in order to determine whether it may be maintained as a class
action." Pl. Br., ECF No. 39, at 3. But recently, the Supreme Court flagged precisely the same language from
Eisen and clarified that while this statement is "sometimes mistakenly cited to the contrary," Rule 23 analysis
will often entail examining the merits. Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338,351 n.6 (2011).

                                                       5
disputes relevant to each Rule 23 requirement."); Teamsters Local 445 Freight Div. Pension

Fundv. Bombardier Inc., 546 F.3d 196,204 (2d Cir. 2008) (recognizing that district courts may

consider "affidavits, documents, or testimony") (quotation marks omitted).

                Marotto's arguments for typicality and adequacy are, at best, dubious. For

instance, common sense alone makes clear that a professional pastry chef, with years of training

in molecular gastronomy at an elite culinary school, for whom (in his own words) price is of no

concern when grocery shopping, and is so averse to the purchase of packaged food that he makes

his own rigatoni, is neither the typical Pringles purchaser nor typical in his zealous avoidance of

artificial ingredients. See Marotto Dep. at 16-21, 44-46. Adequacy is an even more awkward fit,

given Marotto's testimony that, after consuming Pringles "more or less continuously" since his

childhood, he was first told that Pringles contain artificial ingredients by his wife, an attorney at

one of the law firms seeking to represent the putative class. See id. at 31-32, 60-61. When asked

how she became aware of Pringles using artificial flavors, Marotto answered, "I assume she

found out through work or something." Id. at 61 :5-6. Whatever the true reason for the genesis

of this lawsuit, Marotto would without a doubt be uniquely susceptible to questions as to whether

this suit is brought for his own benefit, or for that of his wife's firm.

                However, I need not address those arguments, because Marotto has plainly failed

to satisfy the predominance requirement of Rule 23(b)(3). See, e.g., Ruffo, 2016 WL 4581344, at

*2; Weiner, 2010 WL 3119452, at *5. First, while common issues may predominate if a product

and its labeling "remain[] constant and [are] uniform between customers," this is not so when "it

is not demonstrated that all members of the class saw the same advertisements ... and not all the

advertisements contained the alleged misrepresentations." Goldemberg v. Johnson & Johnson,

317 F.R.D. 374,389 (S.D.N.Y. 2016) (quotation marks omitted); see Ault v. JM Smucker Co.,



                                                   6
310 F.R.D. 59, 65 (S.D.N.Y. 2015) ("Courts across the country have expressed doubt that a class

is ascertainable in cases ... where only certain products on the market during the class period

contain the allegedly misleading labels."). Marotto's extant claims are predicated upon class

members having been misled by, or at least having seen, the "No Artificial Flavors" label. See

Wurtzburger v. Kentucky Fried Chicken, No. 16-cv-08186, 2017 WL 6416296, at *3 (S.D.N.Y.

Dec. 13,2017) ("If Plaintiff did not see the advertisement ... she could not have been injured by

[it]."). But the multiplicity oflabels produced by Defendants shows that only four of the twenty

different versions of Pringles labels contained that language during the class period. 4 Marotto

estimates the class size to be "at a minimum, [] in the tens of thousands," Compl. ,r 79, but he

does not provide anything approaching a rigorous basis for this estimate; the class could be far

larger. 5 These facts raise a host of thorny questions that Plaintiff has not endeavored to answer:

How is the Court supposed to sift through tens of thousands of individuals to find the subset that

has in fact seen the "No Artificial Flavors" label? If would-be class members claim to have seen

the label but lack a receipt from their Pringles purchase, is the Court obligated to hold a hearing

to evaluate each individual's credibility? Even if a would-be class member has a receipt proving

a purchase of a Pringles can with the "No Artificial Flavors" label, is a hearing nonetheless

needed to confirm that the class member in fact looked at the miniscule back-of-the-can

lettering? Unwieldy individual issues clearly predominate.




4
  Plaintiff's conclusory statement in his brief that "[t]he class in the instant matter is composed of people who
purchased the same product that was falsely labeled in the same way for all class members," ECF No. 39, at 6,
is therefore demonstrably false.

5 The proposed class definition includes "[a]ll persons who purchased Pringles ... in the state of New York,"

without limiting this to residents ofNew York, or even the United States. See ECF No. 39, at I. See Weiner,
2010 WL 3119452, at * I 2 ("The difficulty of managing a class of the size and scope proposed by the plaintiffs
is self-evident. . . . Because the purported class is not limited to New York, or even United States, residents, it
could potentially include millions of consumers from around the world.").

                                                         7
               Second, the individualized inquiry into the extent to which-if at all-individual

consumers were motivated by the "No Artificial Flavors" label to purchase Pringles, and/or to

pay a premium price for Pringles, precludes a finding of predominance. This is not a matter of

damages implicating individual determinations-as noted already, Marotto' s surviving claims

require either that a plaintiff is induced to make a purchase or injured as a result of having been

induced to make said purchase, due to a merchant's false or misleading statement. Common

sense dictates that a purchaser who does not care whether Pringles contain artificial flavors and

instead is only interested in, e.g., taste, cannot make out a claim for fraud, misrepresentation, or

breach of express warranty. See, e.g., Weiner, 2010 WL 3119452, at *6 ("[P]laintiffs have not

shown that they could prove ... that putative class members in fact paid a premium for Snapple

beverages as a result of the 'All Natural' labeling."); id. at *11 (it may be that consumers bought

Snapple for its "taste, glass bottles, quirky advertising," etc.); Marshall v. Hyundai Motor

America, --- F.R.D. ---, 2019 WL 2678023, at *16 (S.D.N.Y. June 14, 2019) ("[T]he court will

be required to conduct individualized inquiries to determine whether class members suffered any

injuries at all-a proposition that is much different than determining the quantum of damages for

each class member."); Oscar v. BMW ofNorth America, LLC, 2012 WL 2359964, at *4 ("It is

impossible to determine, on a global basis, whether the presence of [a particular feature], as

opposed to other standard equipment differentiating the [first car type] from the [second car type]

'caused' consumers to pay a higher sum for the [first car type].").

               If the proposed class were certified, the Court would need to engage in fact-

finding as to the inner workings of (at least) tens of thousands (and likely more) of consumers'

minds. And ultimately, the Court would need some meaningful way of determining the interplay

between the weight a class member placed on the "No Artificial Flavors" label and harm to that



                                                  8
class member. Such a process would be as individualized as it is nonsensical. All the more so

because Plaintiff has of yet "offer[ed] no evidence that a price premium actually existed." Ault,

310 F.R.D. at 67. In short, predominance is wholly lacking here.

                                            Conclusion

               For the foregoing reasons, Plaintiffs motion for class certification is denied. The

parties are ordered to appear for a status conference on January 3, 2020, at 10:00 a.m., to chart

further progress in this case. The Clerk is directed to close the open motion (ECF No. 39).



SO ORDERED.

Dated:         December ~, 2019                      [/d...Jt.'I~~
                                                             AL VIN K. HELLERSTEIN
               New York, New York
                                                             United States District Judge




                                                 9
